Case 2:19-cv-10766-GGG-MBN Document 148-1 Filed 07/08/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA


SHANNON REEVES                                             CIVIL NO: 19-10766

V.                                                         SECTION: T

CITY OF NEW ORLEANS, ET AL                                 MAG:        5




                                    EXHIBIT LIST

Now into court, through his undersigned counsel and individually appears defendant

Raymond Burkart, Jr. and pursuant to the Court’s Order submits the below witness list:

     1. Shannon Reeves’ termination letter with reasons dated May 23, 2018

     2. Physician Certificate Forms (Form 50’s) from Shannon Reeves’ health care

        providers beginning 2014 provided to and in custody of the Police Department

     3. Medical report from Nicholas G. Pejic, MD dated 11/15/2015

     4. Copy of Civil Service Rule IX

     5. Notices to Shannon Reeves’ of a Rule IX Hearing from 2017 to May 22, 2018, in

        custody of the Police Department

     6. Shannon Reeves’ Attendance record and limited duty assignments since May 6,

        2014, in custody of the Police Department

     7. NOPD Policy No. 1054 adopted 09/15/2015

     8. Any item exchanged during discovery
Case 2:19-cv-10766-GGG-MBN Document 148-1 Filed 07/08/20 Page 2 of 2




   9. Any item listed by any other party as an exhibit.


                                              /s/ Eric J. Hessler_______
                                               Eric J. Hessler
                                               2802 Tulane Ave.
                                               New Orleans, LA 70119
                                               Tel. No. 504.301.9913
                                               Email: hessler.law@gmail.com

                                     Raymond C. Burkart, Jr., Attorney At Law, LLC

                                           By: /s/ Raymond C. Burkart, Jr.__
                                               Raymond C. Burkart, Jr. (#3673)
                                               321 N. Florida # 104
                                               Covington, LA 70433
                                               Tel. # 985.893.3390
                                               Fax # 985.893.3390
                                               Email: burkartr@bellsouth.net
                                                       rcbjratty@yahoo.com

                                   Certificate of Service

I hereby certify a copy of the exhibit list was electronically sent to the below listed
attorneys on 7/08/20:

Ellyn J. Clevenger                     Brandon E. Davis

Sunni LeBeouf                          Rebecca Sha

Chester T. Alpaugh, III                Kim M. Boyle

Claude A. Schlesinger                  Wendy E. Manard



                                               /s/ Raymond C. Burkart, Jr.
